        Case: 3:19-cv-00940-wmc Document #: 3 Filed: 12/17/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 BRENDA SZALANSKI,

        Plaintiff,

 v.                                            Case No.: 19-cv-00940

 MIKE ARNOLD, LEA GEREND, PHIL
 TROIA, MIKE WHALEY and
 GREATBANC TRUST COMPANY,                      NOTICE OF APPEARANCE OF R.
                                               JOSEPH BARTON
 Defendants,

 and

 PDQ FOOD STORES, INC. EMPLOYEE
 STOCK OWNERHSIP PLAN,

 Nominal Defendant.


       PLEASE TAKE NOTICE that R. Joseph Barton of Block & Leviton LLP, 1735 20th

Street NW, Washington, DC 20009 hereby enters his appearance as counsel for Plaintiff Brenda

Szalanski in the above-captioned matter.

Dated: December 17, 2019                                 Respectfully submitted,




                                                         R. Joseph Barton
                                                         BLOCK & LEVITON LLP
                                                         1735 20th Street NW
                                                         Washington, DC 20009
                                                         Tel: (202) 734-7046
                                                         Fax: (617) 507-6020
                                                         Email: jbarton@blockesq.com
